JEAN E. WILLIAMS
Acting Assistant Attorney General

SEAN C. DUFFY (NY Bar. No. 4103131)
Trial Attorney
United States Department of Justice
Natural Resources Section
150 M Street NE
Washington, DC 20002
Telephone: (202) 305-0445
Facsimile: (202) 305-0506
sean.c.duffy@usdoj.gov

                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF OREGON
                                  PENDLETON DIVISION

 BLUE MOUNTAINS BIODIVERSITY
 PROJECT,
                                                    No. 2:20-cv-2158-SU
                Plaintiff,
                                                    DEFENDANTS’ UNOPPOSED MOTION TO
        v.                                          MODIFY THE JOINT PROPOSED INITIAL
                                                    CASE MANAGEMENT SCHEDULE
 SHANE JEFFRIES, in his official capacity as
                                                    (ECF No. 9)
 Ochoco National Forest Supervisor; and
 UNITED STATES FOREST SERVICE,

                Defendants.



       On March 19, 2021, the Parties filed a Joint Proposed Initial Case Management Schedule.

ECF No. 9 (“Proposed Schedule”). Among other things, the Proposed Schedule includes the

Parties’ proposed schedule for lodging the administrative record and briefing Plaintiff’s motion

to supplement, complete, and/or correct the administrative record. Id. at 3.

       Pursuant to the Proposed Schedule, Plaintiff filed a motion to compel completion of the

administrative record on March 22, 2021, ECF No. 10, and Defendants lodged the administrative

record with the Court on March 26, 2021. ECF No. 13.


DEFS.’ MOT. TO MODIFY JOINT
PROPOSED INIT. CASE MGMT. SCHED.                1
        Under the Proposed Schedule, Defendants’ brief in opposition to Plaintiff’s motion to

compel completion of the record is due April 5, 2021 and Plaintiff’s reply in support of their

motion is due April 12, 2021.

        Due to undersigned counsel’s pre-existing professional commitments, Defendants will

require an extension of a four days (i.e., until April 9, 2021) to file their brief in opposition to

Plaintiff’s motion to compel completion of the record. The Parties have conferred and Plaintiff

does not oppose this proposed extension. During the conferral, the Parties also agreed to extend

the deadline for Plaintiff to file the reply in support of their motion to compel completion of the

record to April 19, 2021. No additional changes to the Parties’ Joint Proposed Case

Management Schedule are sought by this motion.

        For all of the foregoing reasons, Defendants respectfully request that the Court grant this

motion to modify the Proposed Schedule so that Defendants’ response to the motion to compel

completion of the record is due April 9, 2021 and Plaintiff’s reply is due April 19, 2021.



 Dated: March 31, 2021                                 JEAN E. WILLIAMS
                                                       Acting Assistant Attorney General
                                                       United States Department of Justice

                                                       /s/ Sean C. Duffy
                                                       SEAN C. DUFFY (NY 4103131)
                                                       Environment & Natural Resources Division
                                                       Natural Resources Section
                                                       150 M Street, NE
                                                       Washington, DC 20002
                                                       Tel: (202) 305-0445
                                                       Fax: (202) 305-0506
                                                       E-mail: sean.c.duffy@usdoj.gov

                                                       Attorneys for Defendants



DEFS.’ MOT. TO MODIFY JOINT
PROPOSED INIT. CASE MGMT. SCHED.                   2
